Citation Nr: 0838524	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
November 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's December 2005 claim for 
nonservice-connected pension benefits.

In January 2007, the veteran requested a local hearing with a 
Nashville RO Decision Review Officer.  In January 2008, the 
veteran withdrew his request for a local hearing at the 
Nashville RO.

In September 2008, the veteran testified at a hearing on 
appeal before the undersigned Acting Veterans Law Judge 
(video conference hearing); a copy of the transcript is 
associated with the record.

Additional evidence was received in September 2008 and the 
appellant's representative waived its review by the RO.  See 
38 C.F.R. § 20.1304.  The Board will consider that evidence 
accordingly.


FINDING OF FACT

The veteran did not have active military service during a 
wartime period.


CONCLUSION OF LAW

The veteran did not have qualifying service for pension 
benefits, and his claim for nonservice-connected pension 
benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

With respect to the veteran's claim for nonservice-connected 
pension benefits, there is no outstanding evidence, and the 
claim does not turn on a medical question for which an 
opinion would be necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for entitlement to nonservice-
connected pension benefits.  Hence, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Analysis

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  38 U.S.C.A. §§ 101(2), (24), 
1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2). "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service:  (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

In this case, the evidence shows that the veteran served on 
active duty from October 17, 1957 to November 30, 1959; those 
dates are stated on the veteran's VA Form 21-8947.  In April 
2006, the veteran wrote that he had served on active duty 
from November 1957 through May 1958, and then served in the 
Army Reserves until November 30, 1965.  In May 2006, the 
veteran wrote that during the Vietnam War era he spent two 
weeks a year in training-presumably, in the Army Reserves-
but was never called to go to Vietnam.  In a May 2008 letter, 
the veteran stated that he served six months on active duty, 
from November 17, 1958 to June 19, 1959, and served in the 
Army Reserves until November 30, 1965.  The veteran further 
stated in that letter that he had lost his DD 214, and had 
been informed by the National Military Personnel Records that 
they could not locate his DD 214.

At his September 2008 hearing before the Board, the veteran's 
representative alleged that the veteran had served on active 
duty from October 15, 1957 to November 30, 1965, and cited 
the "VB Apps" system as the source of those dates.  At that 
hearing, the veteran's testimony suggested that his service 
from 1959 through 1965 was in the Army reserves, however.  
Specifically, the veteran stated that for the period from 
1959 through 1965 he "did weekends," "did our two weeks at 
boot camp," and "stayed active, stayed on-call, and all the 
time we [were] on-call, always active, on-call."  While the 
Board does not doubt that considerable activity was necessary 
to maintain preparedness and an on-call status, the law 
clearly states that "active duty" for the purpose of 
entitlement to nonservice-connected pension benefits is 
defined as full-time duty in the Armed Forces, 38 C.F.R. § 
3.6(a), (b) (emphasis added).  The veteran's statements are 
consistent, and show that his service during the Vietnam War 
era was in the Army Reserves on active duty for training for 
two weeks out of the year, and as such does not constitute 
full-time duty.

In September 2008, the veteran presented a printout of a 
spreadsheet entitled "Military Information-Nashville."  It 
listed the veteran's name, Social Security number, and 
service status.  It showed that the veteran had an Entry on 
Duty (EOD) date of October 17, 1957, and two separate 
Released from Active Duty (RAD) dates-November 30, 1959, and 
November 30, 1965.  Based on the veteran's letters and his 
testimony at his hearing before the Board, the reason for the 
two separate RAD dates is that the November 30, 1959 date 
indicates his release from full time active duty, and the 
November 30, 1965 date indicates his release from active duty 
for training.

The veteran's service does not otherwise qualify as wartime 
service for VA pension purposes.  Therefore, despite his 
contentions that he is a Vietnam War Veteran, under 
applicable VA provisions for this benefit, he is not.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3).  The Korean Conflict is the period beginning 
June 27, 1950, and ending on January 31, 1955.  The Vietnam 
era is the period beginning on February 28, 1961, and ending 
on May 7, 1975, in the case of a veteran who served in the 
Republic of Vietnam during that period; and in all other 
cases, the period beginning on August 5, 1964, and ending on 
May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The 
Persian Gulf War is the period beginning on August 2, 1990, 
and ending on a date to be prescribed by Presidential 
proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 
3.2(i).

In this case, the veteran did not serve during a period of 
war as defined by law or regulation.  As the veteran had no 
wartime service, he is ineligible for pension benefits.  38 
U.S.C.A. § 1521(j).  The Board notes that, although the 
veteran has introduced evidence of his medical diagnoses and 
treatment, that evidence does not show that he had the full 
time wartime service that is necessary to be eligible for 
pension benefits.  As the law is dispositive of the veteran's 
claim for nonservice-connected pension benefits, the claim 
must be denied for lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


